IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                April 13, 2010 Session

              STATE OF TENNESSEE v. MICHAEL HILLIARD

              Direct Appeal from the Criminal Court for Shelby County
              Nos. 03-01956, 07-09177    James M. Lammey, Jr., Judge


             No. W2008-02813-CCA-R3-CD - Filed November 1, 2010


The defendant, Michael Hilliard, was indicted on March 25, 2003, for first degree
premeditated murder, felony murder, attempted first degree murder, and especially
aggravated robbery. The defendant was tried on the charges in June 2007, with the State
seeking the death penalty. However, a mistrial was declared after the jury was unable to
reach verdicts on the charges. In December 2007, the defendant was indicted for especially
aggravated robbery, allegedly occurring during the 2002 episode in which the victim was
shot and the defendant was charged with attempted first degree murder. The defendant then
was tried upon the indictment returned in 2003, as well as that returned in 2007, and found
guilty of two counts of criminally negligent homicide which were merged, one count of
misdemeanor reckless endangerment, and two counts of aggravated robbery. He was
sentenced to an effective sentence of seventeen years, eleven months, twenty-nine days. On
appeal, he argues both that the trial court erred in not dismissing the 2007 indictment for
especially aggravated robbery because it was not returned with the 2003 indictment and in
concluding that he could not present evidence of the guilt of a third party. Following our
review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which N ORMA M CG EE O GLE and
R OBERT W. W EDEMEYER, JJ., joined.

Claiborne H. Ferguson (on appeal and at trial) and Robert Harford (at trial), Memphis,
Tennessee, for the appellant, Michael Hilliard.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; William L. Gibbons, District Attorney General; and Reginald Henderson and Karen
Cook, Assistant District Attorneys General, for the appellee, State of Tennessee.
                                               OPINION

                                                FACTS

                                             State’s Proof

        Testifying though an interpreter, Hussein Altilibwy, the victim in the 2003 indictment
for attempted first degree murder and the 2007 indictment for especially aggravated robbery,
said that, on September 16, 2002,1 he was at home with his friend, Kadhem Al-Mailey, whom
he called “Uncle.” Parked in the driveway of the residence were Al-Mailey’s 1994 Chevrolet
Caprice and the victim’s Jeep Grand Cherokee. At approximately 2:30 a.m. the following
morning, the victim went outside to check on the cars in the driveway. He encountered a
man with whom he was acquainted, nicknamed “Boo,” and later identified as Devin Banks,
who pointed a gun at his head. As the victim turned toward Banks, he was shot three times.
After being shot, the victim fell and saw another individual, who later was identified as the
defendant, standing at the corner of the house. He said that he saw Banks come from the
house, carrying car keys and money, and hand the keys to the defendant. The victim said that
he had approximately $8500 in cash in the house. Banks got into the Jeep and drove away,
while the defendant did the same with the Caprice. The victim went into the house and
called an acquaintance, who was a truck driver on his way to Michigan, and asked for help.
The victim said that “Mohammed” came to help him, and the police arrived shortly
thereafter. The victim told the police that Banks had shot him.

      The victim acknowledged that he testified at the 2002 preliminary hearing that he
thought the man standing at the corner of the house was white, but he said he did not “think
what [he] was saying was credible because [he] was under some narcotic, and the name of
the medicine was mentioned.”

       The prior sworn testimony of Mohammad Al-Burkat was read into the record. In that
testimony, the witness said that he was then living in Florida and working as a driver for a
concrete company. He said that, on September 16, 2002, he was living in Germantown,
Tennessee, and received a telephone call from Amad who told him that Altilibwy had been
“robbed and beaten and shot.” The witness and his girlfriend, Sherona Buford, went to
Altilibwy’s residence, saw traces of blood in the driveway, and heard Altilibwy “seeking
help.” He saw no vehicles at the residence, but in the past he had seen a Chevrolet Caprice,
a Jeep Grand Cherokee, a Ford Mustang, and a pickup truck. He said that “blood [was]
covering [Altilibwy’s] entire face – covering the entire path; and there was so much blood
on the floor to the point that [he] avoided to step on it.”

       1
           Apparently, the witness meant to say September 15, 2002.

                                                   -2-
       Officer Patricia Kay Turnmire of the Memphis Police Department testified that she
and her partner processed the crime scene; took photographs; collected evidence, including
a .22 caliber bullet casing; and prepared sketches, which were made exhibits during her
testimony.

        Dr. O.C. Smith, a forensic pathologist, testified that the victim, Kadhem Al-Mailey,
died as the result of a single near gunshot wound to the right back-side of the head. He said
that, based upon the bullet fragments removed from the victim, he believed they were from
a “small somewhere in the realm of a .22 to a .25 caliber bullet.”

        Read into the record was the testimony from the defendant’s first trial of Kevin
Shaver, who was a Memphis Police Department crime scene officer and had been involved
in the processing of a white Ford Explorer and a red Jeep Cherokee. Inside the Explorer was
“an automatic – kind of like an L-shaped gun.” Officer Shaver was dispatched to 3372
Buchanan where officers found a small caliber gun with a magazine and bullets that went
with a .25 or .22 automatic gun.

        Officer Steve Jones of the Memphis Police Department testified that he responded to
a shots fired call at 1191 North Graham on September 16, 2002, at 6:53 a.m. He said he and
his partner noticed “a bunch of blood on the sidewalk” as they approached the house. Inside
the house, they discovered the deceased victim who was lying facedown in a puddle of blood
with a gunshot wound to the head in a bedroom and the surviving victim sitting on the couch
covered with blood. The surviving victim, who spoke in broken English, gave the officers
one of the suspect’s names. Officer Jones said they learned the name of the shooter from a
woman across the street. He said that Devin Banks, who was known as “Boo,” was taken
into custody about two and a half hours later when he was stopped while driving the victim’s
red Jeep Cherokee. Officer Jones said that Banks had blood on his feet at the time.

       Officer Gerald Paige of the Memphis Police Department testified that he was
dispatched to Altilibwy’s residence on September 22, 2002, to recover a bullet casing. He
said that a .22 caliber spent casing was found under a bed in the southeast bedroom.

       Officer Eric Hutchison of the Memphis Police Department testified that on September
16, 2002, he recovered the Chevrolet Caprice in front of 1023 Tupelo, No. 10, in the Tupelo
Manor Apartments. He said that the apartment was about four or five miles from Altilibwy’s
residence.

       Lieutenant Mark Miller of the Memphis Police Department testified that he went to
the Regional Medical Center where Altilibwy was in critical condition being prepared for
surgery. He spoke briefly with Altilibwy who told him that “Boo” had come to his house,

                                             -3-
asking to use the telephone. Altilibwy said that after he allowed “Boo” to use the telephone,
“Boo” shot him. Lieutenant Miller then went to the victim’s residence on North Graham.
He said that “Boo” was identified as Devin Banks and that investigating officers had
received information that Banks might be in a red Jeep Cherokee in a nearby neighborhood.
Lieutenant Miller subsequently stopped a red Jeep Cherokee being driven by Banks. Banks
had over $1200 cash and appeared to have gone on a shopping spree.

       Lieutenant Miller said that he took a statement from Banks who confessed to his part
in the murder and named Brian Winters as the other person who was there with him. Banks
gave Lieutenant Miller the names of several people who were allegedly involved in the
crimes with him, but the defendant was not one of them. Winters told Lieutenant Miller that
he had been home with his girlfriend and that the defendant had been there also. Miller then
called Winters’ girlfriend and the defendant, both of whom said that Winters had been at
home on the night of the shooting. The defendant told Lieutenant Miller that he had talked
to Banks late that night and that he thought John Tomason was with Banks when he talked
to him.

        Lieutenant Miller said that the defendant voluntarily agreed to come to the police
station to give a statement. He said at that time the defendant was a witness, not a suspect.
When the defendant arrived at the police station, he gave Miller the owner’s manual for a .22
automatic firearm that he owned. During Miller’s conversation with the defendant, the
defendant “implicated that he was involved in the robbery/homicide” and was advised of his
rights. Lieutenant Miller then took his written statement.

       Dr. Michael S. Muhlbaeur, a neurosurgeon, testified that Altilibwy had a gunshot
wound to the right temporal area of the head and was semi-comatose when he arrived at the
Regional Medical Center. Dr. Muhlbaeur performed a right-sided temporal lobectomy on
Altilibwy and recovered a bullet fragment. Explaining the post-operative effects of the
victim’s injury, Dr. Muhlbaeur said that he would expect Altilibwy to have problems with
cognition, memory, speech, and gait.

       Agent Steve Scott of the Tennessee Bureau of Investigation (“TBI”), assigned to the
firearms identification unit, testified that he examined a Bryco Arms .22 caliber pistol, two
.22 caliber fired bullets, and two fired cartridge cases that were submitted in this case. He
determined that the bullet recovered from the deceased victim’s head had been fired through
the barrel of the .22 caliber pistol and that the two cartridge cases had been fired in the pistol
as well.

       James Fitzpatrick testified that, in 2008, he retired as a sergeant with the homicide
division of the Memphis Police Department. He said that he was one of the first officers to

                                               -4-
arrive at the victim’s residence after the shooting and acted as the scene coordinator. He
examined the surrounding area and the house and described the photographs taken and the
evidence collected. He said that, in Devin Banks’s sport utility vehicle (“SUV”), he found
a .25 caliber Titan Arms automatic pistol.

      Sergeant Fitzpatrick read to the jury the defendant’s statement:

            “On September 16, 2002, Kadhem Al-Mailey was shot and killed at
      1191 North Graham. Are you the person responsible for his death?”

             “No.”

             “Do you know who is responsible for his death?”

             “Yes, Boo.”

             “Do you know Boo’s real name?”

             “No.”

             “How long had you known Boo?”

             “About six months.”

            “Is Boo the same person that you identified from the photo that you
      were shown when you gave a statement earlier?”

             “Yes.”

             “Is Boo the same person responsible for shooting Hussein Altilibwy?”

             “Yes.”

             “Did you and Boo plan to shoot Kadhem Al-Mailey and Hussein
      Altilibwy?”

             “Yes. We planned to get Hussein. The other guy was just there. Boo
      said that Hussein stayed there by himself.”

             “Did you know Hussein Altilibwy or Kadhem Al-Mailey before you

                                           -5-
went to their home?”

        “No. I never met them.”

        “When did you make these plans?”

        “About three weeks ago.”

        “What was discussed when you made these plans?”

        “That Boo would go in the house, and me and Danny would just watch
out.”

        “Where – well, were you present when Hussein and Kadhem was shot?”

       “I was around the corner when Hussein got shot outside, and I was in
the front room when the other guy got shot.”

      “How many shots did you hear when you were in the front room in the
house?”

        “One. But when I was outside, I heard about five or six shots outside.”

      “When you were outside and heard these shots, did you know that Boo
had shot Hussein or Kadhem?”

        “Yes, because he said he was going to shot [sic] Hussein.”

        “Where did Boo get the gun from that he used during the shooting?”

        “He got the gun from me.”

        “What type of gun did you give Boo?”

        “It was a .22; I got it from Triple A Pawn Shop on Austin Peay. I had
it for about three – about a week.”

      “What were the events . . . that led to the shooting of Hussein Altilibwy
and Kadhem Al-Mailey?”



                                      -6-
        “Three weeks, Boo told us that we should get Hussein, and he was
telling us about the money he had and the title to all the cars he have and said,
‘We need to get him.’

       “So, Daniel was all psyched up in doing it, but I was like, ‘It don’t
matter.’

        “Boo was talking about how to get rid of the body and stuff. One way
we was talking about getting rid of the body, Boo was supposed to have been
killing Hussein and taking the body to the river while me and Daniel watch
out; but we never did anything, so I was like, ‘He’s just playing – he just
kidding.’

       “Then Sunday, September 15th, Boo called me when I got off work at
4:30 and told me to come over and help out on his truck. I said, ‘Yes,’ and
came over after I got off work. He needed a patch for his back left tire, so we
took him to O’Reilly’s Auto to get a patch; but they were closed about 6:30 or
7:00, so we took him back to the house, and we was just talking.

       “Boo’s friend John pulled out a .25, and Boo said, ‘This is what I’m
going to use. I need some bullets for it. So, I told him to, ‘Come over to my
house, and I may have some for you.’

       “Boo came over to the house about 9:00, and the bullets didn’t fit his
gun, so he asked could he borrow mine. So I said, ‘Yes.’

       “Then at 12:00 he called me at O’Boy’s house and said, ‘I’m fixin’ to
take care of that.’ So, I put on my clothes and went over to Hussein’s house
and waited around the corner to be called there – until I heard something.
Then I heard a couple of shots, so I started walking toward the front of
Hussein’s house, and that’s when I seen Hussein’s body on the ground by the
truck.

       “Boo told me to pull the body to the back. I went to pull the body to the
back, but Hussein started moving, so I said, ‘Boo, he is still alive.’

        “Boo told me to come in the house and look for the money. So, I went
in the house and started looking for the money.

       “Then Boo shot the other guy, and I started looking for the keys to the

                                       -7-
car. I started putting the speakers and the clothes in the truck. Right before
we left, Boo gave me the gun, and I put the gun in my pocket. Then we left,
and I trailed him to Hussein’s shop close to Amoco where Hussein’s truck was
at. I told Boo, ‘Let’s put his car up and come back and get the truck,’ so he
said the truck was close to being out of gas, so he went up to Amoco to fill up.

      “I gave him directions to Tupelo Apartments so he could pick me up
once he was finished filling up.

      “We left Tupelo Apartments and headed to my house, and when we
made it to my house, I got one shirt and hat and went in the house.”

       “Did you agree to dump Hussein’s body in the Wolf River?”

       “Yes.”

     “Did you and Boo attempt to determine when Hussein would be at
home?”

       “No. Boo, he was supposed to call me and go over and handle that.”

       “When you say Boo was going to handle that, what do you mean?”

       “I say killing him.”

       “Who were you talking about when you say killing him?”

       “Boo was supposed to be killing Hussein.”

       “How long was Boo at Hussein’s house before he called you?”

       “I guess as soon as he walked in the door.”

       “How long were you inside the house?”

       “About fifteen to twenty minutes.”

      “While you were inside the house looking for money, did you see
anyone else inside the house?”



                                      -8-
       “I saw the other guy in the bedroom on his stomach with a pillow over
his head[.]”

        “Was Kadhem Al-Mailey alive when you went into the bedroom?”

        “No.”

        “At what point did you know that Kadhem Al-Mailey was not alive?”

        “When I heard the shot in the house.”

        “Where were you standing when you heard the shot inside the house?”

        “In the front room by the TV looking for the keys to the truck and the
car.”

        “Which car and which truck were you looking for the keys to?”

        “Cherokee and the Caprice.”

        “Where were these cars located when you were looking for the keys?”

        “In the driveway.”

        “How did you leave 1191 North Graham?”

        “I drove the Caprice.”

        “How did Boo leave 1191 North Graham?”

        “In the Cherokee.”

        “Where is the shop located that you trailed Boo to?”

        “It’s off of National.”

        “When Boo dropped you off at home, you indicated that you took a
shirt and a hat from the Jeep Cherokee. Where are these items now?”

        “On the top of my clothes in my bedroom between the entertainment

                                      -9-
      system and the window in the corner.”

             “Describe the shirt and hat that you took from the Jeep Cherokee.”

             “It was a blue button-down shirt with a matching hat to go with it.”

             “Did you get any money from 1191 North Graham or from Boo?”

             “Yes. I got $150.”

             “Where did this $150 come from?”

             “Boo said he found $300 in the house.”

             “Did you or Boo find any money at 1191 North Graham?”

             “No.”

       Sergeant Fitzpatrick explained how a statement he took from the defendant differed
from the statement the defendant earlier had given:

              Well, he changed some things. He admitted that it had been his weapon
      – that he had given the weapon to Devin Banks; that he was aware of what it
      was to be used for. He indicated that he had not been there when [Altilibwy]
      was shot; that he came around the corner a short while later and was asked to
      drag the body to the front of the . . . jeep; but when he attempted to do so,
      [Altilibwy] moved. He . . . gave Devin Banks this information; and then he
      was told to accompany Devin Banks into the house to look for the money
      because money had been discussed; that he had a shoe box full of money. So
      they were – he was to go in and attempt to look for the money inside the . . .
      house. He did. He looked for the money. He indicated that he was in the
      livingroom [sic] at the time that Mr. Al-Mailey was shot and that he later went
      into that room, stepped over Mr. Al-Mailey, looked into the closet, and I
      believe he said that he removed the big speaker from inside there and some
      clothes – well he said that he moved these items and put them into the truck.
      I don’t think he moved them from the bedroom where they were. I think
      Devin Banks moved them from there, and he put them into the red Jeep.

             He was given his gun back there at the scene. He put it in his pocket.
      He left there driving the Caprice and suggested that it be dropped over on

                                           -10-
       Tupelo in some apartments. Before . . . they did so, they had to fill up the Jeep
       Cherokee at a service station near the business that [Altilibwy] owned, and
       then they drove over to the . . . apartments on Tupelo – dropped the Caprice
       and then rode – and then he was dropped back off . . . on Buchanan. He said
       he got a shirt and a hat out of the Jeep and then went into the house. He placed
       the .25 under his pillow once he got there.

              ....

              I’m sorry .22 caliber is what . . . he owned. He got his .22 caliber back
       there at the scene, and then he put the .22 caliber under his pillow once he got
       back to the Buchanan address.

       He said that the defendant never mentioned that he had a alibi for the time of the
crimes. The defendant signed a consent form allowing the police to search the residence
where he was living at 3372 Buchanan.

                                        Defense Proof

       The prior sworn testimony of Sherry Tomason was read into the record. In that
testimony, Ms. Tomason said that her son, John, was friends with Devin Banks. She saw
Banks around 11:15 p.m. on September 15, 2002, when he brought her son home. She said
that Banks’ vehicle, a white SUV, had a flat tire, so she allowed him to leave it in her yard.
Banks then left, walking toward Leewood Church and saying that he was going to meet his
brother. Shortly thereafter, Banks and his brother, Myron, walked back by Ms. Tomason’s
house while she was sitting on the porch. She offered to give the brothers a ride, but they
declined, saying that the man from whom they had bought the car lived around the corner.
She did not see Banks again until about 7:15 a.m. the next morning when he came to her
house in a red Jeep Cherokee and offered her children a ride to school. John Tomason left
with Banks in the Jeep Cherokee. Banks returned to Tomason’s house a short time later,
saying he needed to get a CD out of his white SUV. A white male was with Banks at that
time.

        George Jones testified that he had known the defendant for about eleven years. He
said that on September 15, 2002, the defendant called him and asked if he would take one
of the defendant’s friends to get a patch for a tire. He picked up the defendant and his friend,
a white male, and took them to O’Reilly’s, but the store was closed. He then “dropped off”
the defendant’s friend and took the defendant either home or to the defendant’s girlfriend’s
house.



                                              -11-
       Karla Cleaves testified that in 2002 she was engaged to the defendant. She said that
the defendant came to her house on the evening of September 15, 2002, and stayed until
approximately 2:00 a.m. the next morning when he left with a friend, Alphonso Parrish.

       Alphonso Parrish testified that he and the defendant worked together in September
2002 and that the defendant worked from 10:00 a.m. until 4:00 p.m. on September 15, 2002.
Parrish said that he left work at approximately 1:00 a.m. and went to pick up the defendant
at Karla Cleaves’s house. After taking another co-worker home, he took the defendant to
“Brian’s” house on Buchanan Street where they all sat outside talking for about an hour.
Parrish said that the defendant went inside the house between 3:30 and 3:45 a.m. Parrish said
that he then went home and that he next saw the defendant at 10:00 a.m. when he reported
to work.

        The twenty-eight-year-old defendant testified that in September 2002 he was working
at Rally’s and that Alphonso Parrish was one of the managers. At that time, he was living
in a house owned by “Country” whose boyfriend was Brian Winters. He had two
automobiles, a 1995 Hyundai Elantra and a 1992 Ford Mustang. He acknowledged that he
knew “Boo” but denied knowing the victims. He admitted buying a .22 caliber pistol at the
Triple A Pawn Shop but denied loaning it to anyone. The defendant said that he did not
realize his gun was missing until “Country” told him that an officer had come to pick it up.

       The defendant said that he told the police that he and Jones went to help “Boo” and
John Tomason repair a tire, but the store was closed. He said that he told Sergeant Miller
that he was at Karla Cleaves’s house at the time of the crimes and called Cleaves and let
Miller speak to her. He had the paperwork for his gun in his wallet and gave it to Sergeant
Miller because he wanted his gun back. He told the officers that he had nothing to do with
the crimes, but they kept insisting that he was involved.

        The defendant acknowledged that in his first statement he told the officers that he
gave his gun to “Boo,” that “Boo” called him from the telephone in Altilibwy’s house and
told him that he had shot the victims, and that he went to Altilibwy’s house where he “took
a car and some stuff.” He acknowledged that in his second statement, he admitted taking
some clothes and speakers from Altilibwy’s house. However, he denied that anything had
been taken, saying that the police told him that was what they had taken. He acknowledged
telling the police that he took the Chevrolet Caprice to the Tupelo Apartments, saying that
was what Sergeant Miller had told him. He said that the only part of his statement that was
true was the part about him helping “Boo” with his tire.

       Asked the purpose of his statement, the defendant responded:



                                            -12-
             After a long period of time, the reason why I gave the statement is
       because I was tired, and I would like to forget it. I mean if they’re going to
       give me an auto theft, I can actually beat that. I know I could beat one
       compared to a murder case or whatever. So, I mean, if they would have gave
       me that one compared to a murder, I’d jump on that quick.

                                      Rebuttal Proof

        The prior sworn testimony of Sergeant Tim Sims, who was deceased at the time of this
trial, was read into the record. In that testimony, Sergeant Sims said that he and Sergeant
Mark Miller interviewed the defendant on September 17 after advising him of his rights and
took his written statement. He said that the defendant’s second statement was taken later the
same day and that Sergeant Fitzpatrick was present for that interview. He explained that they
took a second statement from the defendant when it was discovered that some of the
information in his first statement was untrue. He said that the defendant did not give them
an alibi or say anything about being with his girlfriend. Sergeant Sims said that the
defendant did not deny his involvement in the crimes.

                                        ANALYSIS

       We will consider the two issues raised by the defendant on appeal.

                I. 2007 Indictment for Especially Aggravated Robbery

        The defendant argues that the trial court erred in refusing to dismiss the 2007
indictment for especially aggravated robbery, which was returned by the grand jury after the
defendant’s first trial had ended in a hung jury. On appeal, he sets out his precise argument
in this regard:

              When the trial court failed to dismiss the untimely indictment of
       Especially Aggravated Robbery it violated the Defendant’s rights protected
       under three separate laws. The added indictment was untimely and failure to
       dismiss it violated Tenn. R. Crim. P. 48(b); the additional indictment violated
       the mandatory joinder of offenses required by Tenn. R. Crim. P. 8(a); and
       allowing the superseding indictment offended the Defendant’s double jeopardy
       interests. The court’s refusal to dismiss the superseding indictment was
       reversible error.

      Before considering this argument, we first will set out the chronology of the
defendant’s indictments and trials. The first indictment was returned on March 25, 2003, and

                                            -13-
his first trial commenced on June 18, 2007. Following a mistrial in that matter, the additional
indictment was returned on December 13, 2007, and his second trial began on October 20,
2008.

       At the defendant’s first trial, on all of the charges except the later returned charge of
the especially aggravated robbery of Hussein Altilibwy, jeopardy had attached. However,
since that trial ended in a hung jury, jeopardy had not ended. Richardson v. United States,
468 U.S. 317, 326 (1984) (“[W]e reaffirm the proposition that a trial court’s declaration of
a mistrial following a hung jury is not an event that terminates the original jeopardy to which
petitioner was subjected.”). Thus, we disagree with the defendant’s argument that trying him
on the especially aggravated robbery indictment returned in 2007 violated his rights against
double jeopardy, for he was in continuing jeopardy from his first trial.

       As to this issue, the defendant additionally argues that the trial court should have
dismissed this indictment pursuant to Tennessee Rule of Criminal Procedure 48(b), which
provides that “[t]he court may dismiss an indictment, presentment, information, or complaint
if unnecessary delay occurs in: (1) presenting to a grand jury a charge against a defendant
who has been held to answer to the trial court; or (2) bringing a defendant to trial.”

        As this court explained in State v. Dunning, 762 S.W.2d 142, 144 (Tenn. Crim. App.
1988): “In order to achieve dismissal based upon . . . a delay [between the offense and the
indictment], the defendant must show that (1) the delay caused substantial prejudice to his
rights to a fair trial; and (2) the delay was an intentional device to gain tactical advantage
over the accused.”

       We note that, in the order denying the defendant’s motion to dismiss the 2007
indictment, the trial court found that the State had neither “held back” this new charge nor
brought it out of prosecutorial vindictiveness.

        We agree with the trial court that the defendant has made neither of the showings
required by Dunning. In fact, since he was to be retried on the original charges, it is difficult
to imagine how he could have been prejudiced or that the State delayed the second
indictment, based upon the same incident, to gain a tactical advantage over the defendant.
We note, additionally, that the second indictment was returned eleven months before the
defendant’s second trial began, and it appears that little, if any, additional proof was required
by this charge. Accordingly, we conclude that the defendant’s argument as to Rule 48(b) is
without merit.

      The Advisory Commission Comments explain that the intent of Tennessee Rule of
Criminal Procedure 8(a) is to prevent “a deliberate and willful ‘saving back’ of known

                                              -14-
charges for future prosecution”:

       This rule is designed to encourage the disposition in a single trial of multiple
       offenses arising from the same conduct and from the same criminal episode,
       and should therefore promote efficiency and economy. . . .

              The commission wishes to make clear that section (a) is meant to stop
       the practice by some prosecuting attorneys of “saving back” one or more
       charges arising from the same conduct or from the same criminal episode.
       Such other charges are barred from future prosecution if known to the
       appropriate prosecuting official at the time that the other prosecution is
       commenced, but deliberately not presented to a grand jury. “Appropriate
       prosecuting official” shall be so construed as to achieve the purpose of this
       rule, which is the prevention of a deliberate and willful “saving back” of
       known charges for future prosecution. The refusal of the grand jury to act
       upon such other charges would not be a violation of this joinder rule so as to
       bar future prosecution of such charges.

      Since jeopardy was continuing from the first trial, the return of the 2007 indictment,
adding an additional indictment to those upon which he would be tried, did not subject the
defendant to the vexation of an additional trial.

       As to this issue, we find persuasive this court’s decision in State v. Frank Michael
Vukelich, No. M1999-00618-CCA-R3-CD, 2001 WL 1044617 (Tenn. Crim. App. Sept. 11,
2001), perm. to appeal denied (Tenn. Apr. 1, 2002), which presented a complicated set of
facts.

        In Vukelich, the defendant was indicted in January 1998 for one count of conspiracy
to deliver marijuana and three counts of money laundering. Id. at *5. In May 1998, the
original indictment was dismissed by the trial court and a superseding indictment was
returned by the grand jury, charging the defendant with one count of conspiracy to deliver
marijuana and six counts of money laundering. In July 1998, a second superseding
indictment was returned against the defendant, this time charging him with one count of
conspiracy to deliver marijuana, one count of conspiracy to deliver marijuana, and six money
laundering offenses. The trial court dismissed the second count of conspiracy to deliver
marijuana. Id. The defendant then was tried on the remaining counts, and a hung jury
resulted. He was indicted once again, this time for conspiracy to deliver marijuana and eight
counts of money laundering, four of which were based upon testimony during the defendant’s
trial. The trial court granted the State’s motion for consolidation of the indictments, meaning
that the final charges consisted of count one of the second superseding indictment and counts

                                             -15-
two through nine of the third superseding indictment. Id. At trial, the defendant was found
not guilty of one of the money laundering charges, but guilty on all other counts. Following
the denial of the motion for a new trial, the court dismissed the four additional money
laundering counts, concluding that the addition of those counts violated Rule 8 of the
Tennessee Rules of Criminal Procedure. Id. at *6. The State appealed this ruling.

        In considering the State’s appeal, the court in Vukelich noted that the Tennessee
Supreme Court, in State v. Carruthers, 35 S.W.3d 516, 573 (Tenn. 2000), had adopted this
court’s language as to whether, in an analogous situation, Rule 8 allowed the defendant to
be tried on three counts of first degree murder, for which he was indicted before being later
indicted for three counts of especially aggravated kidnapping and one count of especially
aggravated robbery. Both sets of indictments were returned before the first trial, but at
different times, resulted from the same criminal episode, and involved the same victims.
The Carruthers court explained why the defendant could be tried on both sets of indictments:

                 “[Carruthers’] argument ignores the basic premise behind the Rule. The
        purpose of Rule 8 is to promote efficient administration of justice and to
        protect the rights of the accused. The rule clearly permits a subsequently
        returned indictment to be joined with a previous indictment where the alleged
        offenses relate to the same criminal episode. This practice, however, does
        have certain limitations that, as the comments note, safeguard an accused
        against prosecutorial abuse. For example, a prosecutor cannot simply decide
        to “save” charges on other offenses arising out of the same conduct until after
        a trial is had on the original charges. Obviously, this would result in multiple
        trials and prejudice the defendant. This concern, however, is not present in the
        case at hand because the subsequent indictments were returned well before the
        start of trial.”

Vukelich, 2001 WL 1044617, at *11 (quoting Carruthers, 35 S.W.3d at 573).

        The court in Vukelich further explained the applicability of the holding in Carruthers:

                We believe that Carruthers and King 2 stand for the proposition that the

        2
          In King v. State, 717 S.W.2d 306, 307 (Tenn. Crim. App. 1986), the defendant was tried for assault
with intent to commit murder in the first degree and convicted of malicious stabbing, which was not a lesser-
included offense of the indicted offense, resulting in the overturning of the conviction on appeal. The
defendant then was indicted for malicious stabbing. Applying Tennessee Rule of Criminal Procedure 8(a),
the trial court dismissed the second indictment, which this court affirmed on appeal, because mandatory
joinder rules required that this charge be joined with the first indictment. Thus, in King, jeopardy had
                                                                                              (continued...)

                                                    -16-
        purpose of Rule 8 is to prevent multiple trials necessitated by the prosecutor’s
        “holding back” of charges arising out of the same conduct for which other
        charges have been prosecuted to completion. That evil is not present here, and
        we respectfully disagree with this Court’s holding to the contrary in State v.
        Luther E. Fowler, [No. 03C01-9207-CR-00249], 1993 WL 278468, at *6-*8
        [(Tenn. Crim. App. July 27, 1993)].3 In the instant case the defendant’s first
        trial ended with a hung jury thereby necessitating a second trial on the original
        charges whether the new charges were brought, or not. Following a mistrial
        where a new trial on the original charges will be held in any event, we do not
        believe Rule 8 is implicated. See, State v. Luther E. Fowler, 1993 WL
        278468, at *8 (Peay, J. dissenting); People v. Quigley, 697 N.E.2d 735, 739
        (Ill. 1998) (holding that mandatory joinder is not applicable in cases of
        mistrial). Therefore, it was error for the trial court to dismiss the four money
        laundering counts in question, and we therefore reverse that decision. Because
        of this holding we need not address the defendant’s argument that the initial
        inclusion of these counts in the indictment prejudiced him.

Id.

       We believe that this court’s holding in Fowler is not supported by subsequent case law
and, as did the court in Vukelich, decline to follow it.

        On appeal, the defendant additionally relies on the holding of this court in State v.
David Johnson, No. W1998-00687-CCA-R3-CD, 2001 WL 278093, at *1 (Tenn. Crim. App.
Mar. 14, 2001), perm. to appeal denied (Tenn. Oct. 29, 2001), wherein the defendant’s trial
on a charge of second degree murder ended in a mistrial and the State then reindicted him
for first degree premeditated murder and felony murder. This court concluded:

        We do not believe that Rule 8 is implicated in the current case, because the


        2
         (...continued)
attached in the first trial, which concluded with the defendant’s being convicted of malicious stabbing. By
contrast, in the present appeal, jeopardy was continuing, as the result of the initial mistrial. Accordingly,
King is not applicable to the present appeal.


        3
          In Fowler, the court held that, even though the defendant’s first trial on the charge of assault with
intent to commit first degree murder ended in a mistrial, the State could not retry him on that charge as well
as on an indictment for aggravated assault, arising from the same incident, the latter indictment being
returned after the first trial had ended in a mistrial. In Vukelich, we disagreed with the holding in Fowler
and declined to follow it.

                                                     -17-
       state did not attempt to allege “multiple” offenses. It alleged a single offense
       of homicide. The first indictment merely alleged a lesser-included offense of
       the greatest offense alleged in the second indictment. The state did not attempt
       to allege a second offense, as would have been the case, for instance, had it
       attempted to allege the commission of robbery, the predicate offense that was
       suggested in the superseding indictment’s charge of first degree felony murder.

Id. at *13.

        We believe that the court’s comments about a “second offense” are observations,
rather than a holding. In any event, we do not interpret these comments as instructive when,
as in the present appeal, there is no superseding indictment but, rather, the defendant is
retried on the same indictment, following his indictment for an additional charge.

       As supplemental authority, the defendant has cited the holding of this court in State
v. Cedric Johnson, No. W2008-01593-CCA-R3-CD, 2009 WL 4263653, at *4-5 (Tenn.
Crim. App. Nov. 30, 2009), perm. to appeal granted (Tenn. May 11, 2010), particularly its
review of Fowler. In Johnson, the two related charges against the defendant had taken
separate paths through the court system, with one charge resolved by a plea of guilty, while
the other charge was still pending. A divided panel of this court held that Rule 8(a)
prevented the State from proceeding on the second charge. This case is unlike the situation
presented by Johnson, for here, the first indictments still were pending as the second one was
returned by the grand jury. As for the holding in Fowler, we previously have stated that we
disagree with its holding and, therefore, decline to follow it.

       Accordingly, we conclude that Tennessee Rule of Criminal Procedure 8(a) was not
a bar to the defendant’s being tried on the first indictment, which consisted of multiple
counts, with the new indictment for especially aggravated robbery, for jeopardy was
continuing from the declaration of the mistrial.

       The defendant is not entitled to relief on this issue.

       II. Trial Court’s Refusal to Permit Evidence of Guilt of Third Party

       The defendant argues that the trial court erred in not allowing him to present, as a
witness, a defense investigator to relate to the jury the statement made to him by John
Tomason. In the defendant’s view, this ruling both deprived him of his right to present
evidence of the guilt of a third party and denied his right to compulsory process. The State
responds that this testimony was not critical to the defense and that its exclusion did not
prejudice the defendant.

                                             -18-
      The following is the statement of John Tomason given to Investigator Clark Chapman
of Eyewitness Investigations, Inc.:

      [Tomason] stated, “I can tell you exactly what happened and I wasn’t involved,
      but I was around and heard the gunshots.” [Tomason] stated, “Myron, [Devin
      Banks] and myself would steal cars for the Iranians and they would re-title the
      cars and sell them or claim insurance on them. The Iranians began to not pay
      [Banks] for the cars so [Banks] was becoming upset with them as the Iranians
      promised to pay.” On Sunday morning [Banks] had come over to [Tomason’s]
      house to go to church and [Banks] asked [Tomason] if he could borrow his
      [Tomason] gun for protection. [Tomason] loaned [Banks] his 9 mm pistol.
      That night [Banks] brought a Bronco to [Tomason’s] house that was stolen,
      but not yet re-titled by the Iranians. [Tomason] located a rusty [.25] caliber
      pistol in the console of the vehicle and gave it to [Banks]. That night [Banks]
      and Myron informed [Tomason] they were going to go and confront the
      Iranians about their share of the money from the stolen vehicles and asked
      [Tomason] if he wanted to go. [Tomason’s] mother Sherry was at home and
      didn’t know [Tomason] had left the house. ([Tomason] stated, “You know
      how kids jump out of their window at night.”) They then walked to the
      Iranians[’] house and [Banks] and Myron went inside and [Tomason]
      continued to walk up and down the road when he heard gunshots. [Tomason]
      ran to the house thinking his friends had been shot and as he approached the
      house, the Iranian was lying outside and had been shot. [Tomason] stated,
      [“]The Iranian looked at me and I got scared and ran toward my house and
      Myron and [Banks] caught up with me and told me not to say anything to
      anybody and they would give me a carton [o]f cigarettes in the morning and
      drive me to school.”

              The next morning [Banks] arrived at [Tomason’s] house in the victim’s
      red Jeep and drove [Tomason] to school and he did give [Tomason] the
      cigarettes. [Tomason] was very nervous to be riding in the victim’s Jeep to
      school when the victim’s house was near the school. [Tomason] replied,
      “Myron is a mixed looking guy with a scar over his eye. One of his parents is
      Caucasian and the other is African American.” [Tomason] replied, “You
      aren’t just telling me this to get . . . me to tell what happened?” I stated, “No,
      I was actually told this.” [Tomason] replied, “I can’t believe [Banks] has been
      mentioning my name, I didn’t think he would do that to me.” I then asked was
      [the defendant] at the scene of the crime that night and [Tomason] replied,
      “No, I did not see him.” [Tomason] stated, “I am only telling you this because
      [Banks] has mentioned my name and I wouldn’t have told on them if they

                                            -19-
       would not have put my name in it.”

              [Tomason] wanted to make it clear he only walked with Dev[i]n
       [Banks] and Myron to the victim’s house and he continued to walk the streets
       near the house waiting on [Banks] and Myron. [Tomason] had no knowledge
       any violence was going to take place.

        During the second trial, the court conducted a hearing outside of the presence of the
jury to determine whether Tomason, who was represented by counsel, would testify. When
asked if he would respond to questions regarding his knowledge of the crimes, he told the
court, “I wish to plead the fifth. The question you asked, I plead the fifth. I plead the fifth.”
Tomason’s counsel told the court that his client was “invoking the fifth amendment for any
questions involving this homicide on this particular date.” Tomason then was excused from
the courtroom.

        On appeal, the defendant sets out what, in his view, would have been established by
the statement of John Tomason:

       (1) he was present when the crime occurred, (2) he witnessed the crime, (3) he
       could identify the persons responsible, (4) he could establish time, (5) he
       established a motive not related to the defendant, (6) established why the living
       victim thought that the second person involved was white, (7) corroborated
       what his mother testified about, and (7) [sic] exculpated the [d]efendant, whom
       he knew, from being involved.

      We now will consider the defendant’s claim that the court erred in excluding the
statement made by Tomason to the defendant’s investigator.

        A hearsay statement is “a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”
Tenn. R. Evid. 801(c). As a general rule, hearsay is not admissible at trial unless it falls
under one of the exceptions to the rule against hearsay. Tenn. R. Evid. 802. “The
determination of whether a statement is hearsay and whether it is admissible through an
exception to the hearsay rule is left to the sound discretion of the trial court.” State v. Stout,
46 S.W.3d 689, 697 (Tenn. 2001). As such, we will not reverse the trial court’s rulings on
this issue absent a showing that it abused its discretion. Id.

       We will review the cases relied upon by the defendant as to this issue.

        The defendant first cites Chambers v. Mississippi, 410 U.S. 284 (1973), to argue that

                                               -20-
his due process rights to present a full and complete defense required the admission of
Tomason’s statement,” which, he asserts, was against his penal interest. The State responds
by arguing that Chambers is distinguishable on its facts and therefore inapplicable to the case
at bar. We agree with the State.

        The defendant in Chambers was charged with the murder of a police officer in
Mississippi. 410 U.S. at 287. As part of his trial defense strategy, he attempted to show that
the killing had instead been committed by a man named McDonald, who had given a sworn
statement confessing the murder to Chambers’ attorneys. Id. McDonald’s sworn confession
was admitted at trial, but McDonald himself testified that he was innocent of the crime and
had repudiated the confession. Id. at 291. He also offered an alibi for the night in question.
Id. Chambers then sought to introduce the testimony of three of McDonald’s friends, each
of whom had heard McDonald confess to the killing. However, he was prevented from doing
so in each case by the operation of Mississippi’s rule against hearsay. Id. at 292-93. In
reversing the conviction, the Supreme Court concluded that the exclusion of the hearsay
testimony, which was critical to Chambers’ defense, coupled with the State’s refusal to allow
defense counsel to cross-examine McDonald regarding the repudiation of his confession,
denied Chambers “a trial in accord with traditional and fundamental standards of due
process.” Id. at 302.

        On appeal, the State argues that crucial to the Court’s decision in Chambers was that
the hearsay statements the defense sought to introduce in that case carried certain indicia of
reliability that do not exist in the present case. The analysis in Chambers sets out why the
particular hearsay statements were reliable:

              The hearsay statements involved in this case were originally made and
       subsequently offered at trial under circumstances that provided considerable
       assurance of their reliability. First, each of McDonald’s confessions was made
       spontaneously to a close acquaintance shortly after the murder had occurred.
       Second, each one was corroborated by some other evidence in the case . . . .
       Third, whatever may be the parameters of the penal-interest rationale, each
       confession here was in a very real sense self-incriminatory and unquestionably
       against interest. McDonald stood to benefit nothing by disclosing his role in
       the shooting to any of his three friends and he must have been aware of the
       possibility that disclosure would lead to criminal prosecution. . . . . Finally, if
       there was any question about the truthfulness of the extrajudicial statements,
       McDonald was present in the courtroom and was under oath. He could have
       been cross-examined by the State, and his demeanor and responses weighed
       by the jury.



                                              -21-
Id. at 300-01 (citations and footnote omitted).

       As we will explain, the matters tending to show the reliability of the hearsay statement
in Chambers are not present in the present appeal. Likewise, we do not find to be relevant
the holding in Holmes v. South Carolina, 547 U.S. 319 (2006), for in that case, the issue was
the legality of a rule which provided that the defendant could not present evidence of third
party guilt if the State had produced forensic evidence which, if believed, strongly supported
the guilt of the defendant. Such a situation is not present here.

        In State v. Flood, 219 S.W.3d 307 (Tenn. 2007), the defendant was charged with four
counts of rape of a child. Following his conviction, he raised on appeal the claim that the
trial court violated his right to raise a defense by excluding testimony from the victim’s father
that she told him the defendant had made her touch his penis and later then asked her father
if the defendant still would have to go to jail if someone else were caught. The defendant
argued that the first statement showed that he did not orally penetrate the victim. Id. at 313-
14.

       In determining whether excluding these statements, on evidentiary grounds, violated
the defendant’s right to present a defense, the court set out the applicable legal principles:

               Exclusions of evidence may violate the Due Process Clause of the
       Fourteenth Amendment of the United States Constitution even if the
       exclusions comply with rules of evidence. Principles of due process require
       that a defendant in a criminal trial have the right to present a defense and to
       offer testimony. See Chambers v. Mississippi, 410 U.S. 284, 294, 93 S. Ct.
       1038, 35 L. Ed. 2d 297 (1973); State v. Brown, 29 S.W.3d 427, 431 (Tenn.
       2000).

Id. at 315-16.

       The court then repeated the three-part test, set out in Brown, for determining whether
exclusion of the evidence rose to the level of a constitutional violation:

       (1) Whether the excluded evidence is critical to the defense;

       (2) Whether the evidence bears sufficient indicia of reliability; and

       (3) Whether the interest supporting exclusion of the evidence is substantially
       important.



                                              -22-
Id. at 316 (citing Brown, 29 S.W.3d at 434-35).

         Applying these considerations, the court determined that the excluded testimony was
of little, if any, probative value and, thus, not critical to the defense, for its exclusion did not
undermine elements of the defense. Id. at 316-17. Additionally, as to the indicia of
reliability of the statements, the court noted that, although the statements were made by the
victim to her father, in confidence and at a time when she had no reason to be dishonest, they
were of little probative value because they neither implicated another nor rebutted the
victim’s testimony that the defendant had penetrated her. Id. at 318. Finally, the court
concluded that the reasons for the exclusion of evidence of Tennessee Rules of Evidence 802
and 613(b) had not been overcome, for the defendant had not cross-examined the victim
herself about the statements, thus giving her the chance to explain them and that presenting
in the fashion he chose, through the cross-examination of the victim’s father, was not an
orderly way to introduce the evidence. Id. at 319.

        In Brown, 29 S.W.3d at 429, an emergency room physician, testifying on behalf of the
State, said that he “observed a tear in the complainant’s hymen which he attributed to forced
penetration.” Thus, the issue before the court was “whether the trial court correctly applied
the rape shield rule in excluding testimony about a rape complainant’s prior sexual behavior
with a person other than the defendant.” Id. at 428.

       To get before the jury an alternative explanation for the tear, the defendant sought to
present evidence of the victim’s prior sexual activity. Id. The court detailed the testimony
which the defendant sought to introduce:

               Brown sought to introduce the testimony of A.L. and E.G. The trial
       court heard the testimony of both witnesses out of the jury’s presence. A. L.,
       age eighteen at trial, testified that she observed W.S., an adolescent male, and
       the complainant engaging in kissing and fondling. E.G., age fifteen at trial,
       testified that she also observed W.S. and the complainant kissing and fondling.
       Additionally, E.G. stated that the complainant had mentioned to her “a couple
       of times” that she had been having sex with W.S.

Id. at 431.

      In assessing whether the trial court had erred by not allowing this testimony, our
supreme court first found that the defendant’s purpose for seeking the admission of this
evidence fit with Tennessee Rule of Evidence 412(c)(4)(i) and that its probative value
outweighed any unfair prejudice to the victim. Although the evidence remained inadmissible
hearsay under Tennessee Rule of Evidence 801(c), the defendant argued that excluding this

                                               -23-
evidence violated his constitutional right to present a defense.

       In applying the applicable considerations, the court concluded that the hearsay
testimony was critical to the defense; that the evidence was reliable, both of the witnesses
being friends of the victim around the time of the incident; and that the State’s interest in
enforcing the hearsay rule was “substantially less than Brown’s compelling interest in
presenting the evidence.” Brown, 29 S.W.3d at 435. Accordingly, the court concluded that
the evidence should have been admitted.

        Applying these considerations to the present case, it first is clear that the excluded
evidence was critical to the defense. If believed, the statement would have established that
a person other than the defendant was involved in the crimes.

       Next, we will consider the indicia of reliability of the statements. The record on appeal
includes the testimony from the first trial of the defense investigator, who related what he had
been told by John Tomason, who claimed to have witnessed the incident and stated that the
defendant was not present.4 The record reveals very little about Tomason. According to
Clark Chapman, his first two interviews occurred while Tomason was confined for robbery
charges and the third interview while he also was confined, although the record does not
reveal on what charges. The interviews with Tomason occurred in 2006, approximately four
years after the incident which resulted in the defendant’s arrest. Chapman acknowledged that
Tomason said he had “mental health issues” and had been off his medication at the time of
the commission of his own offenses.

        The record on appeal does not reveal that Tomason was asked anything about his
background, work history, or relationship with the defendant. We note that, although
Tomason told Chapman that the defendant was not present when the incident occurred, he was
not shown a photograph of the defendant to make certain that he was talking of the defendant
or of another. Thus, as to whether the statement of Tomason to Chapman “bears sufficient
indicia of reliability,” all the record on appeal shows is that a jail inmate named John
Tomason, who had “mental health issues,” said that the person whom he knew as Michael
Hilliard was not present when a crime was committed four years earlier. These facts contrast
sharply with those of Chambers, Brown, and Flood where the courts found substantial indicia
of reliability of the hearsay statements. Accordingly, we cannot conclude that the hearsay
testimony of Tomason bears a sufficient indicia of reliability to be admissible.

       Finally, we consider whether the interest supporting the exclusion of the hearsay


        4
           In the first trial, the investigator was allowed to testify as to John Tomason’s statement. However,
the trial court did not allow this testimony during the second trial.

                                                    -24-
testimony is important, and, as we will explain, we conclude that it is.

       Tennessee Law of Evidence § 8.01 sets out the four main risks of hearsay: (1) that “the
declarant’s sincerity cannot be assessed”; (2) that “the trier of fact may find it hard to discover
whether there was some ambiguity in the declarant’s original statement”; (3) that “the
declarant’s memory cannot be tested by cross-examination;” and (4) that “the declarant’s
perception may have been faulty.” Neil P. Cohen et al., Tennessee Law of Evidence, §
8.01[3][b] (5th ed. 2005).

       Applying these factors to the present appeal, it is clear that the rule against the
admission of hearsay must prevail. First, the jury would have no information about either the
declarant other than he was in jail at the time of the statement, his relationship with the
defendant, or what medication he was taking and why. Second, since the declarant was not
shown a photograph of the defendant, the jury could not have known whether the “Michael
Hilliard” he said was not at the scene was the same person who was on trial. Additionally,
Tomason was not available for cross-examination to test his memory and perception. This
is an important consideration, given Tomason’s periods of incarceration, his undetailed
“mental health issues,” and the fact that his statements were taken four years after the crimes.
Given this, we conclude that the rationale for the rule against the admission of hearsay
statements trumps the defendant’s interest in getting this statement before the jury.
Accordingly, as to this claim, the trial court did not abuse its discretion in refusing to allow
testimony as to the hearsay statement.

                                        CONCLUSION

        Based upon the foregoing authorities and reasoning, the judgments of the trial court
are affirmed.

                                                      _________________________________
                                                      ALAN E. GLENN, JUDGE




                                               -25-